EXHIBIT 10.2

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the "Agreement") entered into as of June 30, 2006,
but effective as of the 31st day of December, 2005 (the "Effective Date"),
between SFBC International, Inc., a Delaware corporation (the "Company") and
Jeffrey P. McMullen (the "Executive").

WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including but not limited to proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including, but not limited to, technical information, design systems,
proprietary assays, pricing methods, pricing rates or discounts, process,
procedure, formula, design of computer software or improvement of any portion or
phase thereof, whether patented or not, that is of any value whatsoever to the
Company, as well as certain unpatented information relating to the Services (as
defined below) information concerning proposed new services, market feasibility
studies, proposed or existing marketing techniques or plans (whether developed
or produced by the Company or by any other entity for the Company), other
Confidential Information (as defined below) and information about the Company's
employees, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment with the Company; and

WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial relationships with suppliers, and
Clients (as defined below), actual and prospective; and

WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of employment and following (for a reasonable time) termination of
employment; and

WHEREAS, the parties intend that this Agreement supercedes the Executive's
Employment Agreement with the Company dated November 2, 2004 (the "2004
Agreement") in its entirety in recognition of the Executive's increased duties
and responsibilities since he became Chief Executive Officer of the Company
effective on December 31, 2005, and the Executive is willing to act as President
and Chief Executive Officer of the Company as well as President and Chief
Executive Officer of PharmaNet, Inc. and PharmaNet, LLC (together, "PharmaNet"),
the Company's principal subsidiary and render such services, all upon and
subject to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (a) is not subject to any written nonsolicitation or
noncompetition agreement affecting his employment with the Company (other than
the 2004 Agreement, which will be of no further force or effect), (b) is not
subject to any written confidentiality or nonuse/nondisclosure agreement
affecting his employment with the Company (other than the 2004 Agreement), and
(c) has not brought to the Company any trade secrets, confidential business
information, documents, or other personal property of a prior employer.





--------------------------------------------------------------------------------

2.

Term of Employment.

(a)

Term.  Subject to Section 6 hereof, the Company hereby employs the Executive,
and the Executive hereby accepts employment with the Company, for a period
commencing on the Effective Date and ending three (3) years therefrom (the
"Employment Term").




(b)

Continuing Effect.  Notwithstanding any termination of employment, at the end of
the Employment Term or otherwise, the provisions of Sections 7 and 8 shall
remain in full force and effect and the provisions of Section 8 shall be binding
upon the legal representatives, successors and assigns of the Executive.




3.

Duties.

(a)

General Duties.  The Executive shall serve as President and Chief Executive
Officer of the Company and PharmaNet, with duties and responsibilities that are
customary for such positions. The Executive may at an appropriate time, with the
approval of the Company's Board of Directors (the "Board") resign as President
and Chief Executive Officer of PharmaNet without affecting any of his benefits
or other duties under this Agreement. The Executive shall report directly to the
Company's Board. The Executive shall use his best efforts to perform his duties
and discharge his responsibilities pursuant to this Agreement competently,
carefully and faithfully.




(b)

Devotion of Time.  The Executive shall devote the amount of time and attention
to the business and affairs of the Company that are reasonably necessary to
competently perform his duties. The Executive shall not enter the employ of or
serve as a consultant to, or in any way perform any services with or without
compensation to, any other persons, business or organization without the prior
consent of the Board of the Company. Notwithstanding the foregoing, the
Executive shall be permitted, subject to the first sentence of this Section 3(b)
and Sections 7, 8, 9 and 10 hereof, to (i) serve on corporate, advisory, civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (iii) manage personal
investments.




(c)

Location of Office.  The Executive's principal business office shall be at the
Company's current headquarters in West Windsor, New Jersey, as it may be changed
from time to time by the senior management of the Company; provided, however,
that the Executive's job responsibilities shall include all business travel
reasonably necessary to the performance of his job as set forth in this Section
3.




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented insider information
policies designed to preclude its employees and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company or any third party. The Executive shall promptly execute any
agreements generally distributed by the Company or to its employees requiring
such employees to abide by its inside information policies.








2




--------------------------------------------------------------------------------

4.

Compensation and Expenses.

(a)

Annual Base Salary.  For the services of the Executive to be rendered under this
Agreement, during the Employment Term the Company shall pay the Executive an
annual base salary of $650,000, increased each year on the anniversary of the
Effective Date, by the greater of (i) 4% of the then effective annual base
salary and (ii) an amount determined by the Compensation Committee. The annual
base salary shall be payable in accordance with the Company's normal payroll
practices, subject to the Company's collection of all applicable withholding
taxes.




(b)

Annual Cash Bonus.  In addition to any other compensation received pursuant to
this Agreement and subject to continued employment at the end of each calendar
year beginning in 2006, the Executive shall receive a bonus in an amount set
each year by the Compensation Committee of the Board. The bonus formula for 2006
has been established as of May 9, 2006, but is effective as of the Effective
Date and consists of (i) 1.5% of PharmaNet’s 2006 operating earnings computed in
accordance with Generally Accepted Accounting Principles as long as such
operating earnings meet or exceed a target which has been set by the
Compensation Committee of the Board, subject to a maximum bonus of $325,000 and
(ii) up to $650,000 and as little as zero, at the discretion of the Compensation
Committee, based upon its evaluation of the overall performance of the Executive
and the Company, from a financial point of view and/or from an operating
perspective, including, but not limited to, the successful acquisition or
divesture of corporate assets, divisions or entities. Each annual bonus payment
to which the Executive becomes entitled hereunder shall be made on or before
March 15 of the calendar year immediately following the calendar year for which
such bonus is earned or as soon after such date as is administratively
practicable if unforeseen events make it impracticable to effect the payment by
the March 15 deadline. Each such payment shall be subject to the Company's
collection of the applicable withholding taxes.




(c)

Long-Term Incentive.  The Executive shall be eligible to receive an annual grant
of the Company's restricted common stock or other equity securities of the
Company as a long-term incentive, which shall be established by the Compensation
Committee of the Board. For 2006, the long-term incentive consists of (i) 62,461
restricted stock units ("RSUs") which vest in equal increments (10,411 on June
30, 2006 and 10,400 on the other applicable vesting dates) each June 30th and
December 31st commencing June 30, 2006, subject to continuing employment with
the Company on each applicable vesting date; and (ii) 60,000 RSUs which vest
only if the Company meets or exceeds the 2008 non-GAAP earnings target set by
the Compensation Committee, which target was agreed upon as of May 9,2006 and is
set forth in the minutes to the Compensation Committee of such date. Equity
incentives granted pursuant to this Section 4(c) shall be granted in accordance
with the terms and conditions of the Company's standard form of agreement and
applicable equity incentive plan. Each awarded RSU shall entitle the Executive
to receive one share of the Company's common stock upon the vesting of that
unit, and the shares which vest on each applicable vesting date shall be issued
on that date or as soon as administratively practicable thereafter, but in no
event later than the later of (x) the last day of the calendar year in which
vesting date occurs or (y) the fifteenth day of the third calendar month
following such vesting date. All such share issuances shall be subject to the
Company's collection of the applicable withholding taxes.








3




--------------------------------------------------------------------------------

(d)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company shall reimburse or advance funds to the Executive for all first
class travel, entertainment, professional dues and miscellaneous expenses
incurred in connection with the performance of his duties under this Agreement,
subject to receipt by the Company of evidence of such expenses. The Executive
must submit all required receipts and documentation for each such reimbursable
expense within sixty (60) days following the incurrence of that expense.




(e)

Perquisites.  The Executive shall be entitled to perquisites selected by him, up
to a limit of $32,500 per each calendar year during the Employment Term, and the
Company shall reimburse him for income taxes incurred from the perquisites at
the effective tax rate of 35%, plus the applicable state tax rate, if any. Each
such tax such reimbursement to which the Executive becomes entitled under this
Section 4(e) shall be made on or before March 15 of the calendar year
immediately following the calendar year in which the perquisites generating such
reimbursement were paid or provided or as soon after such date as is
administratively practicable if unforeseen events make it impracticable to
effect the payment by the March 15 deadline. Perquisites shall not include
benefits generally available to all other employees of the Company.




5.

Benefits.

(a)

Vacation.  During each year of employment, the Executive shall be entitled to
twenty (25) business days of vacation without loss of compensation or other
benefits to which he is entitled under this Agreement, such vacation to be taken
at such times as the Executive may select and the affairs of the Company may
permit.




(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), medical insurance, disability insurance, life insurance or
other employee benefit plan that is maintained by the Company or PharmaNet for
its senior management, including reimbursement of membership fees in
professional organizations, subject to the eligibility requirements of these
specific plans.




(c)

Insurance.  The Company shall pay the cost of all insurance premiums in
connection with the insurance or benefit programs referred to in Section 5(b) in
which the Executive chooses to participate, except to the extent any benefit
program is funded by deferrals from the Executive's compensation.




(d)

Death and Disability Benefit.  In the event of the Executive's death prior to
the end of the Employment Term, the Executive's estate or his designated
beneficiary shall be entitled to receive the Executive's Annual Base Salary for
the balance of the Employment Term, with such balance to be paid incrementally
in accordance with the Company's normal payroll practices for current employees.
Except as provided in Section 6(a), upon the Executive's death or disability,
the 62,461 RSUs granted in 2006 shall vest notwithstanding anything in Section
4(c) to the contrary. The 60,000 performance-based RSUs granted in 2006 shall
only vest if the Executive dies or becomes disabled on or after January 1, 2008
and if the performance target set by the Compensation Committee is ultimately
met. In such event the number of RSUs which vest shall equal 60,000 multiplied
by a fraction in which the numerator is the number of months of the Employment
Term up to the date of death or disability (rounded to the nearest whole
number), divided by 36. To the extent that any RSUs vest as provided in this
Section 5(d), any





4




--------------------------------------------------------------------------------

restrictions imposed by the Company on securities of the Company held by the
Executive shall be removed, except restrictions imposed by applicable federal
and/or state securities laws. Future performance based long-term incentives
shall vest as established by the Compensation Committee.




6.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement and the employment relationship created hereby, shall automatically
terminate without act by any party upon the death or disability of the
Executive. For purposes of this Section 6(a), "disability" shall mean that for a
period of 60 consecutive days or 90 aggregate days in any 12-month period, the
Executive is incapable of substantially fulfilling the duties set forth in
Section 3 (which means fulltime employment) because of a physical, mental, or
emotional incapacity, resulting from injury, sickness, or disease, as determined
by the Executive's physician (or his guardian). In the event that the
Executive's employment is terminated by reason of the Executive's death or
disability, the Company shall pay the following to the Executive or his estate:
(i) any accrued but unpaid base salary for services rendered to the date of
termination, (ii) any accrued but unpaid expenses required to be reimbursed
under this Agreement, (iii) any vacation accrued to the date of termination,
(iv) any earned but unpaid bonuses for any prior period and (v) his annual bonus
prorated to the date of termination (to the extent it can be calculated), with
each such payment to be made at the time of such termination of employment or as
soon as administratively practicable thereafter, but in no event later than the
later of (x) the last day of the calendar year in which the date of the
Executive's termination occurs or (y) the fifteenth day of the third calendar
month following such termination date. To the extent that RSUs or other equity
securities shall vest as provided in Section 5(d), the underlying shares shall
be issued (or legends removed from shares that have been issued) as soon as
administratively practicable following the date of the Executive's termination,
but in no event later than the later of (i) the last day of the calendar year in
which such termination date occurs or (ii) the fifteenth day of the third
calendar month following such termination date. All such share issuances shall
be subject to the Company's collection of the applicable withholding taxes. The
Executive or his legally appointed guardian, as the case may be, shall have up
to one year from the date of termination (or such shorter period as may be
necessary to avoid the creation of a deferred compensation arrangement subject
to the requirements of Internal Revenue Code Section 409A) to exercise all such
previously granted options or stock appreciation rights, provided that in no
event shall any option or stock appreciation rights be exercisable beyond its
maximum term. Additionally, if the Executive's employment is terminated because
of disability, any benefits to which Executive may be entitled pursuant to
Section 5 hereof shall continue to be paid or provided by the Company, as the
case may be, for one year. To the extent such benefits are provided under
insured arrangements, the Company shall pay each applicable insurance premium
(net of any payment required of the Executive) on the specified due date for
that premium (which shall not be less frequently than annually); provided,
however, that in the event any such premium payment cannot be made by the
Company on the applicable due by reason of the restrictions set forth in Section
11, the Executive shall make such premium payment and the Company shall promptly
reimburse the Executive for that payment upon the conclusion of the six
(6)-month deferral period set forth in Section 11.




(b)

Termination for Cause or Without Good Reason.  The Company may terminate the
Executive's employment pursuant to the terms of this Agreement at any time for





5




--------------------------------------------------------------------------------

Cause (as defined below) by giving written notice of termination. The Executive
shall have ten (10) days from the date of the notice to provide the Company's
Board with evidence that the Company is mistaken as to Cause and that the
Executive's behavior does not meet the criteria for Cause. During such ten (10)
day period, the Executive shall be suspended without pay; provided, however,
that if employment is reinstated then the Executive shall be paid for such ten
(10) day period or if the termination is upheld, the Effective Date of
Termination shall be deemed to be the date of receipt by the Executive of the
written notice of termination. Upon any such termination for Cause or if the
Executive terminates his employment with the Company without "Good Reason," the
Executive shall have no right to compensation or reimbursement under Section 4
(except for compensation earned or reimbursable expenses incurred through the
Effective Date of Termination), or to participate in any employee benefit
programs under Section 5 for any period subsequent to the Effective Date of
Termination, except as provided by law. For purposes of this Section 6(b),
"Cause" shall mean that the Executive has: (i) been convicted of a felony
involving any subject matter; (ii) been charged with a felony relating to the
business of the Company; (iii) been convicted of a misdemeanor directly
involving the Executive's employment that directly affects the business of the
Company; (iv) been found after an internal investigation to have engaged in
sexual misconduct which is related to the Executive's employment or the business
of the Company and/or violated the Company's sexual harassment policy; (v) in
carrying out his duties hereunder, acted with gross negligence or intentional
misconduct resulting, in either case, in harm to the Company; (vi)
misappropriated the Company funds or otherwise defrauds the Company; (vii)
breached his fiduciary duty to the Company resulting in profit to him, directly
or indirectly; (viii) been found to have committed any act or failed to take any
action which results in the common stock of the Company being delisted for
trading on its principal trading market or exchange; (ix) been convicted of
illegal possession or illegal use of a controlled substance; (x) engaged in
chronic drinking or the illegal use of illegal drugs, chemicals or controlled
substances or the abuse of otherwise legal drugs or chemicals or controlled
substances that affects the performance of his duties as reasonably determined
by the Company; (xi) failed or refused to cooperate in any official
investigation conducted by or on behalf of the Company; (xii) materially
breached any provision of this Agreement, including Section 3(d), after notice
and a reasonable opportunity to cure such behavior (if the behavior is of the
nature that it can be cured); (xiii) intentionally or willfully failed to comply
with the reasonable directives of the Board; (xiv) committed an act or omission
constituting gross negligence or willful misconduct which causes, at least in
part, the Company to restate its financial statements for a completed fiscal
period after having filed such financial statements with the Securities and
Exchange Commission; or (xv) been found by a court, the Securities and Exchange
Commission or any state governmental authority which regulates or enforces such
state's securities laws, in a final determination, to have violated any
applicable securities laws, whether such finding was after a hearing or trial or
on consent without admitting or denying any allegations of wrongdoing.




(c)

Termination Without Cause or Termination for Good Reason.  The Executive may
terminate, by written notice to the Company's Board, the Executive's employment
at any time for "Good Reason," as defined below, and in the event the Company
terminates the Executive without Cause, then in either case, the Company shall
pay the Executive at the time of termination a lump sum severance benefit equal
to an amount of three years base salary under this Agreement, and all of
Executive's remaining RSUs and other unvested equity incentives, if any, shall
vest immediately upon such termination and the underlying shares shall be issued
on the date of the Executive's termination or as soon as administratively
practicable thereafter, but





6




--------------------------------------------------------------------------------

in no event later than the later of (i) the last day of the calendar year in
which such termination date occurs or (ii) the fifteenth day of the third
calendar month following such termination date. All such share issuances shall
be subject to the Company's collection of the applicable withholding taxes. The
term Good Reason shall mean (i) the Executive, with or without a change in title
or formal corporate action, no longer exercises substantially all of the duties
and responsibilities and shall no longer possess substantially all of the
authority set forth in Section 3; (ii) the Company materially breaches this
Agreement and has failed to cure the breach within ten (10) days after the
Executive delivers written notice to the Board specifying the alleged breach
with specificity; or (iii) any entity or person not now an executive officer or
director of the Company becomes, either individually or as part of a group
(required to file a Schedule 13D or 13G with the Securities and Exchange
Commission), the beneficial owner of 30% or more of the Company's common stock.
The Executive shall have a period of 30 days following the occurrence of an
event constituting Good Reason under clauses (i) and (ii) above and a period of
180 days following an event constituting Good Reason under clause (iii) above in
which to exercise his right to terminate for Good Reason, or the Executive shall
be deemed to have waived that particular Good Reason.




(d)

Parachute Payments.  Notwithstanding anything to the contrary in this Agreement,
if the Executive is a "disqualified individual" (as defined in Section 280G(c)
of the Internal Revenue Code of 1986 (the "Code")), and the benefits provided
for in this Agreement, together with any other payments and benefits which the
Executive has the right to receive from the Company, would constitute a
"parachute payment" (as defined in Section 280G(b)(2) of the Code), then the
benefits provided hereunder (beginning with any benefit to be paid in cash
hereunder) shall be reduced (but not below zero) so that the present value of
such total amounts and benefits received by the Executive will be one dollar
($1.00) less than three times the Executive's "base amount" (as defined in
Section 280G of the Code) and so that no portion of such amounts and benefits
received by Executive shall be subject to the excise tax imposed by Section 4999
of the Code. The determination as to whether any such reduction in the amount of
the benefits provided hereunder is necessary shall be made initially by the
Company in good faith. If a reduced benefit is provided hereunder in accordance
with this Section 6(d) and through error or otherwise than payment, when
aggregated with other payments and benefits from the Company (or its affiliates)
used in determining if a "parachute payment" exists, exceeds one dollar ($1.00)
less than three times the Executive's base amount, then the Executive shall
immediately repay such excess to the Company upon notification that an
overpayment has been made.




(e)

Deferred Compensation Arrangements.  To the extent the Executive is, at the time
of his termination of employment under this Agreement, participating in one or
more deferred compensation arrangements subject to Code Section 409A, the
payments and benefits provided under those arrangements shall continue to be
governed by, and to become due and payable in accordance with, the specific
terms and conditions of those arrangements, and nothing in this Agreement shall
be deemed to modify or alter those terms and conditions.




7.

Non-Competition Agreement.

(a)

Competition with the Company.  Until termination of his employment and for a
period of two (2) years after the Effective Date of Termination, the Executive,
directly or indirectly or, in association with or as a stockholder, director,
officer, consultant, employee,





7




--------------------------------------------------------------------------------

partner, joint venturer, member or otherwise of or through any person, firm,
corporation, partnership, association or other entity (any of the foregoing, an
"Affiliated Entity") shall not act as an executive officer or provide Services
to any entity which competes with the Company, within any metropolitan area in
the United States or elsewhere in which the Company or any of its other
subsidiaries (collectively, the "Affiliates"), if applicable, is then engaged in
the offer and sale of competitive Services (the "Prohibited Business");
provided, however, that the foregoing shall not prohibit Executive from owning
up to five percent (5%) of the securities of any publicly-traded enterprise that
engages in the Prohibited Business provided the Executive is not an employee,
director, officer, consultant to such enterprise or otherwise reimbursed for
services rendered to such enterprise. In addition, the Executive may not,
directly or indirectly, including through any Affiliated Entity, obtain
employment with or perform services for any Client (as defined below) of the
Company, unless approved by the Board, during the period commencing on the
Effective Date of Termination and continuing for twelve (12) months thereafter.




(b)

Solicitation of Clients.  During the periods in which the provisions of Section
7(a) shall be in effect, the Executive, directly or indirectly, including
through any Affiliated Entity, shall not seek Prohibited Business from any
Client on behalf of any enterprise or business other than the Company, refer
Prohibited Business generated from any Client to any enterprise or business
other than the Company or receive commissions based on sales or otherwise
relating to the Prohibited Business from any Client, enterprise or business
other than the Company. For purposes of this Agreement, the term "Client" means
any person, firm, corporation, limited liability company, partnership,
association or other entity (i) to which the Company sold or provided Services
in excess of $100,000 during the 24-month period prior to the time at which any
determination is required to be made as to whether any such person, firm,
corporation, partnership, association or other entity is a Client, or (ii) who
or which has been approached by an employee of the Company for the purpose of
soliciting business for the Company and which business was reasonably expected
to generate revenue in excess of $100,000.




(c)

Solicitation of Employees.  During the periods in which the provisions of
Section 7(a) shall be in effect, the Executive, directly or indirectly,
including through any Affiliated Entity, shall not solicit, hire or contact any
employee of the Company for the purpose of hiring them or causing them to
terminate their employment relationship with the Company.




(d)

No Payment.  The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 7; provided, however, that at the Company's option,
after the Effective Date of Termination the Company may engage the Executive as
a consultant at an annual consulting fee of $50,000 (which shall entitle the
Company to receive no more than twenty (20) hours per month in consulting
services from the Executive) and provide the Executive with office space and
secretarial services at the Company (or any subsidiary) office location of the
Executive's choosing during such time that Executive is a consultant of the
Company; provided, further, however, that nothing in this Section 7(d) shall be
interpreted as to require the Executive to accept any such consulting position
with the Company.




(e)

References.  References to the Company in this Section 7 shall include the
Company's Affiliates.








8




--------------------------------------------------------------------------------

8.

Non-Disclosure of Confidential Information.

(a)

Confidential Information.  "Confidential Information" includes, but is not
limited to, trade secrets (as defined by the common law and statute in Florida
or New Jersey or any future Florida or New Jersey statute), processes, policies,
procedures, techniques (including recruiting techniques), designs, drawings,
know-how, show-how, technical information, specifications, computer software and
source code, information and data relating to the development, research,
testing, costs, marketing and uses of the Services, the Company's budgets and
strategic plans, and the identity and special needs of Clients, databases, data,
all technology relating to the Company's businesses, systems, methods of
operation, Client lists, Client information, solicitation leads, marketing and
advertising materials, methods and manuals and forms, all of which pertain to
the activities or operations of the Company, names, home addresses and all
telephone numbers and e-mail addresses of the Company's employees, former
employees, clients and former clients. In addition, Confidential Information
also includes the identity of Clients and the identity of and telephone numbers,
e-mail addresses and other addresses of employees or agents of Clients who are
the persons with whom the Company's employees and agents communicate in the
ordinary course of business. For purposes of this Agreement, the following will
not constitute Confidential Information: (i) information which is or
subsequently becomes generally available to the public through no act of the
Executive, (ii) information set forth in the written records of the Executive
prior to disclosure to the Executive by or on behalf of the Company, and (iii)
information which is lawfully obtained by the Executive in writing from a third
party (excluding any Affiliates of the Company) who did not acquire such
confidential information or trade secret, directly or indirectly, from the
Executive or the Company. As used herein, the term "Services" shall include the
providing of clinical trials management services and other services engaged in
by the Company during the Employment Term.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and, as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company's legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business or professional information that otherwise does not qualify as trade
secrets, including all Confidential Information, (iii) substantial relationships
with specific prospective or existing Clients or clients, (iv) Client goodwill
associated with the Company's business and (v) specialized training relating to
the Services and the Company's technology, methods and procedures.




(c)

Confidentiality.  The Confidential Information shall be held by the Executive in
the strictest confidence and shall not, without the prior written consent of the
Company, be disclosed to any person other than in connection with the
Executive's employment with the Company. The Executive further acknowledges that
such Confidential Information as is acquired and used by the Company is a
special, valuable and unique asset. The Executive shall exercise all due and
diligence precautions to protect the integrity of the Company's Confidential
Information and to keep it confidential whether it is in written form, on
electronic media or oral. The Executive shall not copy any Confidential
Information except to the extent necessary to his employment nor remove any
Confidential Information or copies thereof from the Company's premises except to
the extent necessary to his employment. All records, files, materials and other
Confidential Information obtained by the Executive in the course of his
employment with the





9




--------------------------------------------------------------------------------

Company are confidential and proprietary and shall remain the exclusive property
of the Company or its Clients, as the case may be. The Executive shall not,
except in connection with and as required by his performance of his duties under
this Agreement, for any reason use for his own benefit or the benefit of any
person or entity with which he may be associated or disclose any such
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever without the prior written consent of
an officer of the Company (excluding the Executive, if applicable).




(d)

References to the Company in this Section 8 shall include the Company's
Affiliates.




9.

Equitable Relief.

(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, shall cease to be an employee
of the Company for any reason and take any action in violation of Section 7
and/or Section 8, the Company shall be entitled to institute and prosecute
proceedings in any court of competent jurisdiction referred to in Section 9(b)
below to enjoin the Executive from breaching the provisions of Section 7 or
Section 8. In such action, the Company shall not be required to plead or prove
irreparable harm or lack of an adequate remedy at law or post a bond or any
security.




(b)

Any action must be commenced in Mercer County, New Jersey. The Executive and the
Company irrevocably and unconditionally submit to the exclusive jurisdiction of
such courts and agree to take any and all future action necessary to submit to
the jurisdiction of such courts. The Executive and the Company irrevocably waive
any objection that they now have or hereafter irrevocably waive any objection
that they now have or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any such court and further irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Final judgment against the Executive or
the Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of the
Executive or the Company therein described, or by appropriate proceedings under
any applicable treaty or otherwise.




10.

Conflicts of Interest.  Except as otherwise set forth in Section 7(a), while
employed by the Company, the Executive shall not, directly or indirectly, unless
approved by the Board:




(a) participate as an individual in any way in the benefits of transactions with
any of Company's suppliers or Clients, including, without limitation, having a
financial interest in the Company's suppliers or Clients, or making loans to, or
receiving loans from, the Company's suppliers or Clients;




(b) realize a personal gain or advantage from a transaction in which the Company
has an interest or use information obtained in connection with the Executive's
employment with the Company for the Executive's personal advantage or gain; or





10




--------------------------------------------------------------------------------




(c) accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a technical capacity by, a person or entity
that does business with the Company. As used in Section 10(a), (b) or (c),
references to the Company also includes its Affiliates.




11.

Delayed Commencement of Benefits.  Notwithstanding any provision to the contrary
in this Agreement, no payment or benefit to which the Executive otherwise
becomes entitled under Section 6 of this Agreement shall be made, paid or
provided prior to the earlier of (i) the expiration of the six (6) month period
measured from the date of the Executive's "separation from service" with the
Company (as such term is defined in Treasury Regulations issued under Code
Section 409(A) or (ii) the date of the Executive's death, if the Executive is
deemed at the time of such separation from service to be a "key employee" within
the meaning of that term under Code Section 416(i) and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code Section
409A(a)(2) deferral period, all payments and benefits deferred pursuant to this
Section 11 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under
Section 6 of this Agreement shall be paid or provided in accordance with the
normal payment dates specified for them herein.




12.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (a) conceived or
made by the Executive during the course of his employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of six (6) months subsequent to the Effective Date of Termination or
expiration of such employment with the Company and (b) related to the business
of the Company, shall be disclosed in writing promptly to the Company and shall
be the sole and exclusive property of the Company. An invention, idea, process,
program, software, or design (including an improvement) shall be deemed related
to the business of the Company if (x) it was made with the Company's equipment,
supplies, facilities, or Confidential Information, (y) results from work
performed by the Executive for the Company, or (z) pertains to the current
business or demonstrably anticipated research or development work of the
Company. The Executive shall cooperate with the Company and its attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret shall be in the sole
discretion of the Company, and the Executive shall be bound by such decision.




13.

Indebtedness.  If, during the course of the Executive's employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, set off any sum due to the Company from the
Executive and collect any remaining balance from the Executive.




14.

Board of Directors.  At all annual meetings of the Company's stockholders, the
Company shall take all required actions to have the Executive elected or
appointed to the Board. The Company hereby agrees that it shall take all
commercially reasonable actions (a) to nominate the Executive for election to
the Board at the Company's meetings of stockholders





11




--------------------------------------------------------------------------------

during the Employment Term and (b) have the Executive elected by the Company's
stockholders to the Board.




15.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities (via merger or otherwise) or assets and
business of the Company. The Executive's obligations hereunder may not be
assigned or alienated and any attempt to do so by the Executive will be void.




16.

Severability.




(a) The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive's conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.




(b) If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provision were not included and the invalid or
unenforceable provision shall be substituted with a provision which most closely
approximates the intent and the economic effect of the invalid or unenforceable
provision and which would be enforceable to the maximum extent permitted in such
jurisdiction or in such case.




17.

Notices and Addresses. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
overnight delivery, or by facsimile delivery followed by Federal Express or
similar next business day delivery, as follows:




To the Company:

SFBC International, Inc.

c/o Mr. Arnold Golieb

1759 1 Foxborough Lane

Boca Raton, FL 33496-1316

Facsimile: (561) 483-8203








12




--------------------------------------------------------------------------------

To the Executive:

Mr. Jeffery P. McMullen

c/o PharmaNet, Inc.

504 Carnegie Center

Princeton, NJ 08540-6242

Facsimile: (609) 951-6821




or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.




18.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. The execution of this Agreement may be by actual or
facsimile signature.




19.

Attorney's Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, each party shall be responsible for its own
attorney's fee, costs and expenses.




20.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of New
Jersey without regard to choice of law considerations.




21.

Entire Agreement.  This Agreement, together with any documents evidencing any
RSUs or other equity awards made by the Company to the Executive or any Code
Section 409A arrangements to which the Executive and the Company are parties,
constitutes the entire agreement between the parties and supersedes all prior
oral and written agreements between the parties hereto with respect to the
subject matter hereof. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, except by a statement in
writing signed by the party or parties against which enforcement or the change,
waiver discharge or termination is sought.




22.

Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




23.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




24.

2004 Agreement.  Upon execution of this Agreement by the Company and the
Executive, the 2004 Agreement between the Company and the Executive shall
terminate, and neither party shall have any continuing obligations to the other
under the 2004 Agreement. Additionally, the 135,000 stock options issued to the
Executive, exercisable at $44.43 per share, are cancelled and may no longer be
exercised.





13




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




SFBC INTERNATIONAL, INC.







By:  /s/ David Natan

David Natan,

Chief Financial Officer










By:  /s/ Arnold Golieb

Arnold Golieb,

Chairman of the Compensation Committee










EXECUTIVE:







By:  /s/ Jeffrey P. McMullen

Jeffrey P. McMullen








<Signature Page>


